DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the elastic element".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (CN 106617324) in view of Chen (CN 106617324). 
Regarding claim 1, Zheng teaches an electronic cigarette, comprising a main body 101 and a heating device 102, wherein the main body is provided with a first locking member 105 and a mounting chamber with an opening, the heating device is provided with a second locking member 114, the heating device is mounted to the mounting chamber along the opening, the second locking member is engaged with the first locking member to lock the heating device to the main body to form a locked state; one of the main body and the heating device is further provided with a driving member 107, and the driving member drives the second locking member to be separated from the first locking member. Zheng does not teach the main body is provided with a through hole through which an external detaching device is inserted to extrude the driving member. Chen teaches an electronic cigarette comprising a main body 100 provided with a through hole through which an external detaching device 330 is inserted to extrude the driving member 310 [Fig. 3-5]. As this is a conventional mechanism known in the art for separating elements, it would have been obvious to one of ordinary skill in the art to apply this configuration to the electronic cigarette of Zheng to achieve predictable results. 
Regarding claim 7, Zheng teaches the electronic cigarette further comprises an ejecting mechanism, the ejecting mechanism is mounted to the main body and is at least partially received in the main body, the heating device extrudes the ejecting mechanism when being locked to the main body, when the second locking member is separated from the first locking member, the ejecting mechanism pushes the heating device to move outwardly along the mounting chamber so that the heating device partially protrudes from the opening to form a disengaged state [Fig. 1 and 5; page 4]. 
Regarding claims 9 and 10, Zheng teaches the heating device comprises a heating base and a tobacco container mounted to the heating base, the tobacco container is provided with a receiving space configured to receive the tobacco products, one of the heating base and the tobacco container is provided with a second locking member, the heating base is electrically connected to the main body when being locked to the main body, and the main body drives the heating device to heat the tobacco products in the receiving space, wherein the heating base comprises a base body and a heat generating component, the base body is provided with an inner chamber, one end of the tobacco container is detachably mounted to the base body, and the heat generating component is received in the inner chamber and is partially received in the receiving space through the base body [Fig. 3 and 5; page 6, bottom full paragraph]. 
Allowable Subject Matter
Claims 2-6 and 11-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or reasonably suggest modifying the electronic cigarette of Zheng in view of Chen as applied to claim 1 above such that the main body is provided with a retaining port communicated with the mounting chamber, the first locking member comprises an elastic locking arm and a locking head, one end of the locking head is received in the mounting chamber, and the other end is mounted to the elastic locking arm through the retaining port; the elastic locking arm is mounted in the main body and is elastically abutted against the main body to press the locking head into the mounting chamber, the elastic locking arm is partially corresponding to the through hole to form the driving member, the outer surface of the heating device is provided with a locking groove to form the second locking member; the heating device is mounted to the mounting chamber along the opening, the locking head is clamped in the locking groove to lock the heating device to the main body; the external detaching device passes through the through hole to press the driving member so that the locking head is separated from the locking groove, as required by claim 1. 
The prior art does not teach or reasonably suggest modifying the electronic cigarette of Zheng in view of Chen as applied to claim 1 above such that the second locking member comprises a limiting head and an elastic body, the heating device is provided with a groove, the limiting head is slidably mounted in the groove, the elastic body is elastically abutted between the limiting head and the bottom groove wall of the groove, the mounting chamber is provided with a limiting notch facing the through hole to form the first locking member, the heating device is mounted to the mounting chamber along the opening, the limiting head is engaged in the limiting notch, the heating device is locked to the main body; and one end of the detaching device passes through the through hole to press the limit head such that the limit head moves along the sliding slot to be detached from the limiting notch, as required by claim 6. 
The prior art does not teach or reasonably suggest modifying the electronic cigarette of Zheng in view of Chen as applied to claim 7 above such that the ejecting mechanism comprises a supporting base and an elastic member, the supporting base is slidably mounted to the main body and is at least partially received in the mounting chamber, one end of the elastic element is abutted against the supporting base, and the other end is abutted against the main body; the heating device is abutted against the supporting base when being mounted in the mounting chamber along the opening, the heating device pushes the supporting base to extrude the elastic element when moving from the disengaged state position to the locked state position; when the second locking member is separated from the first locking member, the elastic member pushes the supporting base to move so that the heating device moves from the locked state to the disengaged position, as required by claim 8. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747